Citation Nr: 0405414	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  98-17 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from July 1977 until December 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an original rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this issue in 
December 1999 and June 2003.


FINDINGS OF FACT

The veteran's prostatitis has not been manifested by pyuria, 
urinary frequency or marked obstructive symptomatology; nor 
has it required catheterization, dilation, or the wearing of 
absorbent materials; nor has it required long-term drug 
therapy, hospitalization, or intensive management.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
prostatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.115a, 4.115b, Diagnostic 
Codes 7512, 7527 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he should be granted a compensable 
rating for prostatitis, as the RO failed to assess his 
disability correctly.  He maintains that the current 
evaluation does not adequately reflect the severity of his 
condition.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.   

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Specifically, the Board finds that 
the November 2002 supplemental statement of the case (SSOC) 
and correspondence from the RO to the veteran, including a 
June 2002 VCAA letter, notified him of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence he was expected to provide.  In 
addition, the RO asked him to submit any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Factual Background

The service medical records relate that between April and 
June 1996 the veteran received treatment for prostatitis.  

A VA examination was conducted in March 1998.  The veteran 
reported his medical history.  He indicated that he developed 
trouble urinating in 1995 and 1996.  He was informed that he 
had a swollen prostate and infection.  Since then he has 
decreased libido and he has not seen any improvement in his 
urinary symptoms.   He stated that he experienced nocturia 5-
6 times.  During the day he urinated 4-5 times.  He had to 
force urine when he did not have the urgency to urinate.  The 
diagnosis was history of dysuria and impotency.

Based on inservice treatment a June 1998 rating action 
granted service connection for prostatitis with obstructive 
voiding, and assigned a noncompensable evaluation, effective 
January 1998.  

A personal hearing was conducted in May 1999.  The veteran 
reported his medical history.  He indicated that he has the 
urge to urinate 3-4 times at night and 6-7 times in the day.  
He also reported that he had to strain and force urination.  
He also indicated that he was taking antibiotics on a daily 
basis.  He has to stop drinking liquids at 7 o'clock in the 
evening to avoid nighttime urination.  

A VA genitourinary examination was conducted in August 2003.  
The veteran reported that he was a light sleeper with chronic 
nonproblematic nocturia 4-5 times each night.  He had 
complete emptying of the bladder each time.  He explained 
that psychotropic medication caused light sleeping.  He did 
not have lethargy, weakness, anorexia, weight loss or weight 
gain.  During the day he drinks a lot of water and urinates 
every 1-2 hours with complete bladder emptying.  There is 
chronic nonprogressive hesitancy at the start of urination.  
There is no post-void urgency, dysuria, leakage, dribbling, 
incontinence, diversion of urinary flow or stress 
incontinence.  He has never worn absorbent material.  The 
examiner noted that the veteran reported dilation of the 
urethra on one occasion.  The examiner surmised that this was 
procedure was likely performed before 1998 since the 
electronic VA records did not show progress notes for that 
procedure.  On examination, the prostate was 20 grams, 
smooth, anodular with symmetric lobes.  There was no 
tenderness to palpation.  

The examiner noted that prostatitis and BPH are associated 
with urethral spasm, which interferes with stream flow.  The 
hesitancy at the beginning of the veteran's voiding did not 
cause functional impairment.  The veteran reported that he 
did not have voiding dysfunction or obstructive voiding 
symptoms.  The examiner commented that the daytime frequency 
and voiding was explained by excessive water intake.  The 
veteran stated that nighttime frequency of urination was due 
to the psychotropic medication.  The examiner noted that the 
urethral dilation resolved the urethral stricture, which more 
than likely was caused by prostate enlargement that 
restricted the urethral lumen.  There have been no recurrent 
strictures causing obstructive voiding or requiring a repeat 
dilation.  The examiner added that there was no history of 
hospitalizations, urinary retention or catheterization for 
the previous 5 years.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the prostatitis arises from the initial rating decision, 
which established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Under 38 C.F.R. § 4.115a, voiding 
dysfunction will be rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated 20 percent when requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day; 40 percent when requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day; or 60 percent when requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.  

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.  

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

In determining which rating criteria to use, the Board notes 
that the veteran has not reported that he ever wore a pad or 
absorbent material for his urinary problems.  Consequently, 
the Board may eliminate from consideration the criteria for 
urine leakage, which require the wearing of absorbent 
materials, with the rating based on the frequency of changing 
the absorbent materials.

The Board may also eliminate from consideration the criteria 
for obstructed voiding with urinary retention.  At his August 
2003 VA examination, the veteran indicated that he had an 
urologic procedure subsequent to service discharge, but the 
record does not show that he ever required dilatation or 
catheterization for his service-connected disability.  
Further, he reported no voiding symptoms.  This would seem to 
eliminate the criteria for obstructed voiding as a basis for 
rating the service-connected disability.

Consequently, of the rating criteria currently in effect, 
those for urinary frequency and urinary tract infection are 
those most applicable to the veteran's service-connected 
disability.  Concerning urinary frequency, the records of the 
VA examination in August 2003, show that the veteran 
described frequency.  Significantly, he also indicated that 
this was caused by excessive water intake in the daytime and 
psychotropic medication at nighttime.

In regard to urinary tract infection, the criteria for rating 
urinary tract infection are in terms of the frequency of 
hospitalization, intensive management, or long-term drug 
therapy.  While the veteran reported that he was receiving 
antibiotic care for his urinary disorder, the medical records 
do not corroborate this.  Further the veteran reported that 
he received post service treatment for urethral dilation but 
the medical records do not confirm this.  In May 1998 
cystoscopy was performed in connection with his impotency.  
The recent examiner attributed the "stricture" at that time 
to prostatic enlargement, a non-service-connected condition.

Therefore, in the absence of evidence of urinary frequency 
caused by his service-connected disorder noted in the 
existing medical records, there is not enough evidence in the 
record to indicate that the veteran's urinary disorder 
supports a compensable evaluation.  


ORDER

Entitlement to a compensable evaluation for prostatitis is 
denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



